                    Case 1:19-cv-10223-VEC Document 12 Filed 04/07/20 Page 1 of 1




                                                                                        USDC SDNY
                                                                                        DOCUMENT
         Erik M. Bashian, Esq.                                                          ELECTRONICALLY FILED
         T: (516) 279-1554                                                              DOC #:
         F: (516) 213-0339
         eb@bashpaplaw.com
                                                                                        DATE FILED: 04/08/2020

         *Admitted to Practice in New York and New Jersey
                                                                           VIA CM/ECF



                                                                     April 7, 2020

         United States District Valerie Caproni
         United States District Court
         Southern District of New York
                                                                   MEMO ENDORSED
         40 Foley Square
         New York, New York 10007

                 Re:      Deleston v. Made in PR Latin Cuisine & Sports Bar Corp et al.,
                          Case No.: 1:19-cv-10223-VEC

         Dear District Judge Caproni:

                  This office represents the Plaintiff Jermaine Deleston (“Plaintiff”) in connection with the
         above-referenced action. An Initial Conference is currently scheduled in this matter for April 17,
         2020 at 10:00 a.m. This is Plaintiff’s first request for an adjournment of the conference, and our
         request will not prejudice any of the parties or affect any other scheduled dates. Moreover, defendant
         Made in PR Latin Cuisine & Sports Bar Corp consents to this request, and defendant 26 Bruckner,
         LLC has yet to appear in this action. Our request is necessary because our office is currently closed
         due to COVID-19 and when we reopen we would like to make further effort to ensure that an
         appearance is made by defendant 26 Bruckner LLC in this action. Accordingly, it is respectfully
         requested that Your Honor reschedule the conference and all of its deadlines to a date of Your
         Honor’s convenience or to a date in mid-May, or at the very least convert the April 17th appearance
         to a telephonic conference.

                 We thank the Court for your time and consideration in this matter.

The Court defers ruling on the parties' second adjournment               Respectfully submitted,
request pending the parties' joint pre-conference submissions,
which remain due on April 9, 2020. Plaintiff must also explain           BASHIAN & PAPANTONIOU, P.C.
in the joint letter the steps he intends to take to ensure 26
Bruckner LLC's appearance.                                               /s/ Erik M. Bashian
                                                                         ________________________
SO ORDERED.                       Date: 04/08/2020                       Erik M. Bashian, Esq.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
